Title: [Diary entry: 18 April 1787]
From: Washington, George
To: 

Wednesday 18th. Mercury at  in the Morning— at Noon and  at Night. Wind at So. West in the forenoon and at No. Et. afterwards—Cloudy all the forenoon with slow rain; but not much more of it than would lay the dust. About 2 Oclock the Sun came out after which it clouded agn. Mr. Jonathan Williams of Nantz—Nephew of Doctr. Franklins came here yesterday, dined, and returned to Alexandria in order to proceed on in the State for Richmond. Rid to all the Plantations. In the Neck; they finished fencing of field No. 3. and began to plant Corn with the drill plow on Monday afternoon in it, preceeded by two harrows a heavier and a lighter which were directed to go as often on the list as would make the ground fine. Ordered to day, a hand to follow the drill to cover any Corn that the small harrow at the tale of it should miss doing. These workings would put the Corn in very effectually and well. At Muddy hole began to sow Carrot Seeds betwn. the rows intended for Corn. Rubbed the Seeds, so as to separate them well; then mixed a pint (thus prepared) in half a bushel of dry sand incorporating them well and sprinkling it along the list which was previously harrowed once, twice, or more, to render it sufficiently fine—lastly followed a light bush to cover the Seed. This method if it answers is expeditious but the plants if too thick will be to be thinned either by the hoe or with the hand. Ordered two plows from French’s after they were done with the Barley at Dogue run to come to this place to assist in preparing the ground &ca. At Dogue run; Sowing Barley, Oats, and grass Seeds in the

home meadow as yesterday. Women putting up the New fence but ordered them to chop in Oats in the low parts wch. had been hoed, and where the Plows & harrows could not make good work. At Frenchs; about the Fencing—The Barley and Flax at this place were up thick and well. At the Ferry; finished all the work of the New Meadow—both the Oats and grass being Sowed—harrowed and rolled in. In the Afternoon, Mr. Wil. Craik and his Sisters Jenifer & Nancy came in and stayed all Night. Adjoining the rows of Guinea grass in my botanical gardn. (sowed the 7th. instt.) I sowed 12 rows more. Next to these, and compelating the Section are 19 rows of the Birding grass sent me by Mr. Sprigg of Annapolis.